Citation Nr: 0211026
Decision Date: 08/16/02	Archive Date: 11/06/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  01-02 554	)	DATE AUG 16, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date prior to May 27, 1998, for the assignment of a 70 percent disability rating for post-traumatic stress disorder (PTSD) based on claimed clear and unmistakable error (CUE) in a May 1999 rating decision.

2.  Entitlement to an effective date prior to May 27, 1998, for the grant of a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 1971. 

In May 1998, the veteran's case was before the Board of Veterans Appeals (Board) on the issue of entitlement to a rating in excess of 30 percent for PTSD.  At that time the Board remanded the case to the RO for additional development.  Following that development, in a May 1999 rating decision the disability rating for PTSD was increased from 30 to 70 percent disabling effective May 27, 1998.  In a November 1999 statement, the veteran withdrew his appeal of an increased rating for PTSD.  In an October 1999 rating decision, entitlement to TDIU was granted effective May 27, 1998.

The veteran perfected an appeal as to the effective date of the total rating and the issue of CUE in the May 1999 rating decision.  In October 2001, the Board remanded these claims for further development.

On September 21, 1995, the veteran filed a claim for nonservice-connected disability pension benefits.  While it is unclear whether the veteran was eligible for a pension in light of the fact that he was receiving compensation benefits, this matter is referred to the RO for appropriate action.






FINDINGS OF FACT

1.  By a May 1999 rating decision the disability rating for PTSD was increased from 30 to 70 percent disabling effective May 27, 1998.  In a November 1999 statement, the veteran withdrew his appeal of an increased rating for PTSD.

2.  An analysis of the evidence of record when the May 1999 rating decision was rendered, in the context of the law then in effect, does not compel the conclusion that the rating decision was in error in granting an effective date of May 27, 1998, for the 70 percent disability rating for PTSD.
 
3.  VA has met its duty to notify and assist the veteran for his claim for an earlier effective date for the grant of TDIU.

4.  Prior to October 1994, the veteran was service-connected for an anxiety reaction considered to be probably related to a combat situation.

5.  On October 24, 1994, VA received the veterans claim to include PTSD as a part of his service-connected psychiatric disorder.

6.  On December 12, 1994, VA received non-VA medical evidence showing a reasonable probability of entitlement to TDIU.

7.  The receipt of that private medical evidence on December 12, 1994, was an informal claim for TDIU.

8.  In the October 1999 rating decision, TDIU was granted effective May 27, 1998.

9.  The veterans service-connected disabilities are: PTSD incorporated with anxiety reaction and psychogenic deafness in the right ear, rated as 30 percent disabling prior to May 27, 1998; residuals of a gunshot wound of the right thigh with limitation of motion, rated as 20 percent disabling since July 10, 1972; and residuals of malaria and residuals of a shell fragment wound of the left lower leg, each rated as zero percent disabling since August 6, 1972.  Prior to May 27, 1998, his combined rating was 40 percent.

10.  The probative and credible evidence does not show that prior to May 27, 1998, the veterans service-connected disabilities, without consideration of his age and non-service connected disabilities, prevented him from engaging in a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  There was no CUE in the May 1999 rating decision that assigned an effective date of May 27, 1998, for PTSD.  38 U.S.C.A. § 5109A (West Supp. 2001); 38 C.F.R. §§ 3.104, 3.105, 3.400 (2001).

2.  The criteria for an effective date prior to May 27, 1998, for the grant of TDIU have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 1991 & Supp. 2001); 66 Fed. Reg. 29,486, 29,488 (May 31, 2001) (to be codified as amended at 38 C.F.R. § 4.112); 38 C.F.R. §§ 3.151, 3.155, 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On an October 1971 VA audiometric evaluation, it was noted that the veterans reported right ear deafness was a psychogenic functional loss rather than malingering.  On an October 1971 VA psychiatric examination, the diagnosis was acute anxiety neurosis, probably due to a combat situation.

In a December 1971 rating decision, service connection was granted for the following disabilities: anxiety reaction with psychogenic deafness in the right ear, residuals of a gunshot wound of the right thigh, residuals of malaria, and residuals of a shell fragment wound of the left lower leg.  Ten percent disability ratings were assigned effective August 6, 1971, for the anxiety reaction with deafness, the right thigh disorder, and the residuals of malaria.  A zero percent disability rating was assigned for the left lower leg disorder, effective August 6, 1971, and the rating for residuals of malaria were to be reduced to zero percent effective August 6, 1972.  

On an April 1973 VA orthopedic examination, the diagnoses were (1) history of minor shell fragment wounds above the left ankle with uncomplicated scar residuals; and (2) history of a through-and-through bullet wound of the right upper thigh with scar residuals, alleged pain, and non-organic stiffness of the right knee.  In a November 1972 rating decision, a 20 percent disability rating was assigned for the right thigh disorder with limitation of motion effective July 10, 1972.  

In an October 1974 Board decision, a 30 percent disability rating was granted for the anxiety reaction effective January 17, 1972, and a claim for a compensable rating for the left lower leg disorder was denied.

In a statement received on October 24, 1994, the veteran indicated that he wanted his service-connected psychiatric disorder to be amended to include PTSD.  

On December 12, 1994, the RO received reports of two psychiatric evaluations performed in January 1992 and March 1993 and an August 1992 letter from an employee of the United States Postal Service.  A report of a psychiatric evaluation reflects the veteran was examined by E.R. Taylor, M.D. in January 1992. He reported that the veteran had hurt his back three times while working for the Post Office.  Dr. Taylor diagnosed PTSD, described as severe, continuous and currently exacerbated secondary to the stress of a back injury.  A personality disorder diagnosis was deferred.  A global assessment of functioning (GAF) score of 45 was assigned for both current functioning and functioning for the past year.  In an August 1992 letter from a supervisor of injury compensation programs at the United States Postal Service, it was noted that J. Staten, M.D., determined that the veteran was malingering and was capable of working.  Specifically, Dr. Staten indicated that the veteran reported that he wanted to kill people who had mistreated him, but that Dr. Taylor had found that he was non-violent and posed no danger to himself or others.  

On March 1993 private psychiatric evaluation performed by A. Williams, M.D., the veteran reported that he could not work because of his back.  The Axis I diagnosis was substance abuse, alcohol and poly drug use in remission.  The Axis II diagnosis was history of a personality disorder with oppositional defiant traits.  A GAF of 65 was assigned.  

The veteran underwent a VA psychiatric examination in January 1995.  The Axis I diagnoses were PTSD and a history of alcohol dependence, currently in remission.  A GAF score was not assigned.

January 1995 VA treatment records reflect that a VA social worker indicated that the veterans PTSD resulted in severe social and industrial disability.

In February 1995, the veterans records were reviewed by a panel of three VA psychiatrists.  The Axis I diagnoses were PTSD, dysthymia, alcohol abuse, and history of marijuana abuse.  The Axis II diagnosis was personality disorder not otherwise specified.  A GAF score of 52 was assigned for both current functioning and functioning for the past year.  The psychiatrists noted that the veteran had a personality disorder not otherwise specified and associated with borderline personality disorder and antisocial personality disorder traits.  The psychiatrists opined that the current level of psychiatric pathology was due not only to PTSD, but also to dysthymia, substance abuse difficulties and a personality disorder.  They indicated that there was no objective evidence that the veteran ever sustained a physical injury affecting his back, but that there was evidence of difficulties at his job at the Post Office of long-standing duration.  They opined that even if there had been a worsening of the psychiatric symptoms, there had not been a change in the overall level of psychiatric disability.  It was noted that the veterans homeless status and difficulties with his family were also likely to have contributed to some of his psychiatric symptomatology and that his personality style placed him at risk for amplifying reports of his symptomatology.  The psychiatrists opined that the veteran was able to work at his usual level of efficiency at the Post Office if he opted to work in that setting again. 

In a VA June 1995 PTSD diagnostic summary, C. Bacorn, Ph.D., noted that the veteran had severe PTSD and dysthymia, with a current GAF score of 45, which was also the highest for the past year.  Dr. Bacorn indicated that the veteran had a significant, severe industrial impairment and that there was little likelihood that he could return to work on a regular basis.  Dr. Bacorn also reported that the veterans relationships suffered greatly as secondary to PTSD symptoms.  

In a July 1996 statement, Dr. Bacorn noted that the veteran had moderately severe PTSD with associated anxiety and depression and that the GAF score was 50 for both current functioning and functioning for the past year.

The veteran had a hearing before a RO hearing officer in July 1996 with regard to his later-withdrawn appeal of an increased rating for PTSD.  He stated that he resigned from his job at the Post Office because of a back injury and because a postal inspector observed him mowing a lawn when he was claiming that he could not work.  He indicated that he had filed a claim for disability retirement benefits, which was denied.  July 1996 Hearing Transcript at 10-11.

VA hospitalization records show that on May 27, 1998, the veteran was admitted to a VA medical center after having suicidal and homicidal ideations during an argument with his girlfriend along with depressive symptoms.  His past medical history was noted as hypertension, Bells palsy since April 1998, and disc herniation nine years ago.  Physical examination of the extremities revealed no clubbing, cyanosis or edema.  Muscle strength was 5/5 bilaterally.  On June 6, 1998, the veteran left the facility against medical advice.  The discharge diagnoses were PTSD and depression.  A GAF score of 45 was assigned.

The veteran was afforded a VA psychiatric examination in May 1999.  The examiner indicated that the veteran had PTSD, a preexisting personality disorder, and a history of alcohol abuse.  The examiner noted that it was extremely difficult to separate the effects on current functioning of his personality disorder from his PTSD.  The examiner opined that the PTSD alone caused an occupational and social impairment with deficiencies in most areas.  A GAF of 48 to 50 was assigned on the basis of serious symptoms and serious impairment in social and occupational functioning.

In May 1999, while the case was at the RO in remand status, the disability rating for PTSD was increased from 30 to 70 percent disabling effective May 27, 1998.  The above-mentioned evidence was before the RO at the time of that rating decision.  In a November 1999 statement, the veteran withdrew his appeal for an increased rating for PTSD.

With his September 2000 notice of disagreement with the effective date assigned for TDIU, the veteran submitted a treatment summary from Dr. Abney, dated in October 1999.  Dr. Abney indicated that the veteran had severe PTSD and was unable to obtain employment because of that disorder.  Dr. Abney assigned a GAF score of 40 for current functioning and for the highest functioning in the past year.  The veteran also submitted an August 2000 statement from Dr. Jeffreys, who noted that he had been treating the veterans PTSD, which was diagnosed in 1992 by Dr. Taylor. 

With his February 2001 VA Form 9, the veteran submitted a statement from Dr. Jeffreys, also dated in February 2001.  Dr. Jeffreys stated that the veteran had had chronic, severe PTSD; that its onset was before 1992; and that it continued to cause severe social and occupational impairment.
 
At a June 2001 videoconference hearing before an RO decision review officer, the veteran indicated that he understood why the effective date for the 70 percent disability rating for PTSD and the grant of TDIU could not be in 1992.  June 2001 Transcript at 3-4.  However, he argued that the effective date should be in 1994 because since he began receiving treatment from VA in 1994, many doctors including Drs. Jeffery and Miller said that he had severe PTSD.  Id. at 6-7.

In January 2002, pursuant to the October 2001 remand, the RO obtained VA outpatient treatment records dated from January 1995 to April 2001.  These records show that in June 1995 a psychiatrist, M. Miller, M.D., noted that the veterans PTSD was moderately symptomatic.  In August 1995, the veteran was treated for low back pain.  Dr. Miller indicated in March 1996 that PTSD was manifested by mild to moderate symptoms, and in May 1996 noted that the veteran had moderately symptomatic PTSD with depression.  Dr. Millers assessment in May 1997 was anxiety disorder not otherwise specified (generalized anxiety disorder versus PTSD).  Dr. Miller noted that the anxiety disorder had improved and that taking medications resulted in milder symptoms of anxiety and depression.

On May 19, 1998, the veteran was seen at a VA outpatient clinic by Dr. Miller, who noted that the veteran had not been seen in over a year.  The veteran was first seen by M. Jeffreys, M.D., in October 1998.  In December 1998, he was first seen by M. Abney, Ph.D., who indicated that the veteran had a severe anxiety disorder along with PTSD.  In February 1999, Dr. Jeffreys made assessments of PTSD, generalized anxiety disorder and alcohol abuse, and assigned a GAF score of 35.  That month, the veteran was also seen by Dr. Abney, who assigned a GAF score of 37 for PTSD and anxiety.  In March 1999, Dr. Jeffreys made an assessment of PTSD and assigned a GAF score of 35.  The veteran did not see Dr. Jeffreys again until June of that year.

II.  Legal Criteria

CUE

A claim of CUE is a collateral attack on a final RO decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such an error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A (West Supp. 2001); 38 C.F.R. §§ 3.104, 3.105(a) (2001).

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court propounded a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313-14.  See also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999).  The Court also stated that CUE is a type of error in which reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The Court further indicated that in order to raise a valid claim of CUE, the veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.

Broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error, such as the decision was simply wrong, cannot meet the specificity required to render a claim of CUE meritorious.  Id.

A decision that constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.105(a), 3.400(k) (2001).

An RO has constructive, if not actual, knowledge of VA medical records that were generated prior to the rating decision in question.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

At the time of the May 1999 rating decision, the applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).  

For a claim for an increased rating when there was an increase in disability prior to the date of claim, the effective date may be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date; otherwise, the date of receipt of the claim is the effective date.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.400(o)(2) (1998).  See also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sept. 23, 1998).

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  In determining the disability evaluation, the VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2 (1998), which require the evaluation of the complete medical history of the veteran's condition.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be resolved in the veterans favor.  38 C.F.R. § 4.3 (1998).

The Board notes that, effective November 7, 1996, the VAs Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4, was amended with regard to rating psychiatric disorders.  See 61 Fed. Reg. 52,695-702  (1996) (codified at 38 C.F.R. § 4.130).  

Under the pre-November 7, 1996 rating criteria, a 30 percent evaluation is warranted where there is definite impairment in the ability to establish or maintain effective and relationships with people and the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  A 50 percent disability rating is warranted when the ability to establish or maintain effective and wholesome relationships with people is considerably impaired and by reason of the psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  A 70 percent evaluation is warranted where the ability to establish or maintain effective or favorable relationships with people is severely impaired and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to maintain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 100 percent disability rating is warranted for one of the following conditions: the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities resulting in profound retreat from mature behavior; or the veteran is demonstrably unable to obtain or retain employment.  These rating criteria set forth three independent bases for granting a l00 percent evaluation, pursuant to Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 (1994). 

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States Court of Appeals for Veterans Claims (hereinafter the Court), stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative," whereas the other terms were "quantitative" in character, and invited the Board to construe the term "definite" in a manner that would quantify the degree of impairment.  The VA General Counsel concluded that the term "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VAOGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).  

Under the old criteria, social inadaptability is to be evaluated only as it affects industrial adaptability.  38 C.F.R. § 4.129 (1996).  Also, classification of the disease as mild, moderate, or severe is not determinative of the degree of disability.  Instead, reports, analysis of the symptomatology and full consideration of the whole history will be determinative.  38 C.F.R. § 4.130 (1996).

Effective November 7, 1996, a 30 percent evaluation for PTSD requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.  However, a person with a 30 percent disability rating can generally function satisfactorily with routine behavior, self-care, and conversations all being normal.  Symptoms include the following: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130 (1998).

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity.  Symptoms include the following: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material and forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  Symptoms include the following: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

The effective date of November 7, 1996, for the revised criteria prevents the application of those criteria prior to November 7, 1996.  Thus, prior to November 7, 1996, only the old criteria will apply, but from November 7, 1996, to the present the veteran is entitled to the application of the criteria most favorable to him.  See DeSousa v. Gober, 10 Vet. App. 461 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).

Regardless of how the veterans psychiatric disorder is classified, the rating criteria, both old and new, are the same for PTSD or any other anxiety disorder.  38 C.F.R. § 4.130 (1998), 38 C.F.R. § 4.132 (1996) (repealed effective November 7, 1996).

When two diagnoses, one organic and the other psychological or psychoneurotic, are presented covering the organic and psychiatric aspects of a single disability entity, only one percentage evaluation will be assigned under the appropriate diagnostic code determined by the rating board to represent the major degree of disability.  38 C.F.R. § 4.132 Note (4) (1996).  When a single disability has been diagnosed as both a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code that represents the dominant (more disabling) aspect of the condition.  38 C.F.R. § 4.126 (1998).  

Compensation is only payable for the combination of service-connected hearing loss in one ear and nonservice-connected hearing loss in the other ear as if both disabilities were service-connected when there is total deafness in one ear as a result of service-connected disability and total deafness in the other ear as a result of the nonservice-connected disability.  38 C.F.R. § 3.383 (1998).  Hearing loss in a nonservice-connected ear is considered normal hearing for purposes of computing the service-connected disability rating, unless the claimant was totally deaf in both ears.  In other words, in the absence of total bilateral deafness, a hearing loss in a nonservice-connected ear was assigned Level I hearing.  VAOPGPREC 32-97 (Aug. 29, 1997).  The maximum rating for a service-connected hearing loss is 10 percent disabling when there is total deafness in the service-connected ear and less than total deafness in the non-service connected ear.  38 C.F.R. § 4.87 (1998).  

A GAF of 55 to 60 indicates moderate difficulty in social, occupational, or school functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF of 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or as any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Earlier Effective Date for Grant of TDIU

Total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2001).  If the total rating is based on a disability or combination of disabilities for which the rating schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For purposes of a total rating based on individual unemployability, the following will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities from a common etiology or single accident; (3) disabilities affecting a single body system such as the respiratory system; (4) multiple injuries incurred in action; or (5) multiple injuries incurred as prisoner of war.  The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2001).

Substantially gainful employment suggests a living wage.  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991).  

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2001).  

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2001).  The rating board will include a full statement as to the veterans service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2001).

Age cannot be considered as a factor in evaluating a service-connected disability.  Unemployability associated with advancing age or intercurrent disability cannot be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2001).

The question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Under current law, the applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).  

For a claim for an increased rating when there was an increase in disability prior to the date of claim, the effective date may be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date; otherwise, the date of receipt of the claim is the effective date.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400(o)(2) (2001).  See also Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sept. 23, 1998).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151(a) (2001).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  The date of receipt is the date on which VA receives a claim.  See Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 C.F.R. §§ 3.1, 3.155 (2001).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2001).  Private medical evidence showing a reasonable probability of entitlement to benefits can be accepted as an informal claim for increased benefits.  The date of receipt of that informal claim is the date of receipt of such private medical evidence.  38 C.F.R. § 3.157(b) (2001).  38 U.S.C.A. § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

When a claim is filed that meets the requirements of 38 C.F.R. § 3.151, an informal request for an increase will be accepted as a claim.  38 C.F.R. § 3.155(c) (2001).  A TDIU rating is not a basis for an award of service connection.  Rather, it is merely an alternative way to obtain a total disability rating without being rating 100 percent disabled under the Rating Schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  In Norris, the Court held that 38 C.F.R. § 3.155(c) mandates that VA accept an informal request for a rating increase as a claim and that VA cannot require the veteran to taken any additional action to perfect that claim.  Id. at 421.  In particular, the Court held that VA medical evidence of unemployability due to a service-connected psychiatric disorder was a claim for TDIU.  Id. at 421-22.  In Collier v. Derwinski, 2 Vet. App. 247, 251 (1992), the Court held that a veterans assertion that he could not work because of a service-connected psychiatric disorder raised the issue of TDIU.

As noted above, for a claim for an increased rating, the effective date may be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date; otherwise, the date of receipt of the claim is the effective date.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2001).

III.  Analysis

During the pendency of this appeal, on November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA of 2000), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

The VCAA of 2000 is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA has issued final rules to amend adjudication regulations to implement the provisions of the VCAA of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of the new regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

The first matter is whether the VCAA of 2000 is applicable to the CUE claim.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that the VCAA of 2000 did not apply to CUE matters.  In Parker v. Principi, 15 Vet. App. 407, 412 (2002), the Court noted that in light of Livesay, it was unnecessary to remand a CUE claim involving a RO decision to the Board for readjudication with consideration of the VCAA of 2000.  Additionally, a CUE claim must be based on the record and law that existed at the time of the prior adjudication in question.  See Russell, 3 Vet. App. at 314.  Therefore, the VCAA of 2000 is not applicable to the CUE claim.

As for the earlier effective date claim for TDIU, through letters, a January 2000 statement of the case, and the supplemental statements of the case, the RO informed the veteran of the information and medical and lay evidence that was necessary to substantiate his claim, and his responsibility for providing that information and evidence.  Therefore, the veteran and his representative have been notified of the information and evidence needed to substantiate this claim.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R § 3.159).

Copies of the VA examination reports are in the file, and the RO obtained service medical records and relevant VA medical records.  The veteran submitted private 
medical records.  In light of the above, VA has fulfilled its duty to assist in obtaining relevant records.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. at 45,630-32 (to be codified as amended at 38 C.F.R § 3.159).

Because the issue is entitlement to an earlier effective date, VA did not need to provide a current medical examination because there is sufficient competent medical evidence of record to address whether the veteran was totally disabled due to service-connected disabilities prior to May 27, 1998.  See 66 Fed. Reg. at 45,631 (to be codified as amended at 38 C.F.R § 3.159(c)(4)).  Additionally, the RO complied with the directives of the October 2001 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

CUE

Since the veteran withdrew the issue of increased rating for PTSD in a November 1999 statement, the May 1999 rating decision granting a 70 percent disability rating for PTSD effective May 27, 1998, became final.  See 38 C.F.R. § 3.104 (2001).  The veteran can only obtain an earlier effective date for the assignment of the 70 percent disability rating for PTSD by showing that there was CUE in the May 1999 rating decision.  See 38 C.F.R. § 3.105, 3.400 (2001).  

First, the veteran, as a lay person, is not competent to state that various doctors have said that he had severe PTSD.  See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 C.F.R § 3.159(a)); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  Second, the October 1999 statement of Dr. Abney and the 2000 and 2001 statements of Dr. Jeffreys cannot be considered in a CUE claim regarding the May 1999 rating decision because that evidence was not even in existence at the time of the rating decision. 

Although many existing VA outpatient treatment records were not considered at the time of the May 1999 rating decision, there is evidence that prior to May 27, 1998, the veterans service-connected psychiatric disorder, initially characterized as an anxiety reaction and later as PTSD, was not manifested by either a severe industrial and social impairment (the criteria for a 70 percent rating under the old criteria) or occupational and social impairment with deficiencies in most areas (the criteria for a 70 percent rating under the new criteria).  In statements, Dr. Williams and Dr. Bacorn indicated that the veteran had severe PTSD and VA social workers noted that the PTSD caused a severe social and industrial impairment.  However, in February 1995 the panel of three VA psychiatrists determined that the veterans symptomatology was due to various psychiatric disorders and that, even if there were a worsening in symptomatology, his overall level of psychiatric disability had remained unchanged.  Even Dr. Bacorn, in his July 1996 statement, indicated that the PTSD was only moderately severe.

As there was evidence both pro and con in May 1999 on the matters of whether the veteran had a severe industrial and social impairment prior to May 27, 1998, and whether he had occupational and social impairment with deficiencies in most areas prior to May 27, 1998, reasonable minds could differ on whether a 70 percent rating for PTSD was warranted prior to May 27, 1998.  Russell, 3 Vet. App. at 313-14.  Thus, the Board concludes that there is no CUE in the May 1999 rating decision that assigned a 70 percent disability rating for PTSD effective May 27, 1998.



Earlier Effective Date for Grant of TDIU

On June 8, 1999, the RO received the veterans formal claim for TDIU.  In the January 2001 statement of the case, the RO noted that the veteran filed a claim to reopen on October 20, 1994, and granted TDIU effective May 27, 1998, a little over a year prior to date of the formal claim, on the basis of the medical evidence of record.  Therefore, the first matter is whether his TDIU claim was pending prior to June 8, 1999.  On October 20, 1994, the RO received the veterans claim to include PTSD as a part of his service-connected psychiatric disorder.  The veteran did not indicate that he was unemployed due to his PTSD.  Therefore, his claim was not an informal claim for TDIU because there was no indication that he was seeking that benefit.  See 38 C.F.R. §§ 3.1, 3.155.  On December 12, 1994, the RO received a copy of a report of a psychiatric evaluation done in January 1992.  This report reflects that the veteran had severe PTSD with a GAF of 45.  The examining psychiatrist noted that the veteran was disabled and that his prognosis for return to work was very poor.  Since the veteran was already service-connected for anxiety reaction due to combat exposure, this medical evidence showed a reasonable probability of entitlement to TDIU.  Because this medical evidence was received on December 12, 1994, it is an informal claim for TDIU.  See Norris, 12 Vet. App. at 420-22; 38 C.F.R. §§ 3.151, 3.155, 3.157.  Since the claim for TDIU has been pending since December 12, 1994, the remaining question is whether the date of entitlement to TDIU was prior to May 27, 1998.  

The veterans service-connected disabilities are: PTSD incorporated with anxiety reaction and psychogenic deafness in the right ear, rated as 30 percent disabling prior to May 27, 1998; residuals of a gunshot wound of the right thigh with limitation of motion, rated as 20 percent disabling since July 10, 1972; and residuals of malaria and of a shell fragment wound of the left lower leg, each rated as zero percent disabling since August 6, 1972.  Prior to May 27, 1998, his combined rating was 40 percent.  He has not alleged, nor is it shown, that the disorders assigned zero percent ratings adversely affect his ability to work.  

The veteran has two compensable disabilities, and prior to May 27, 1998, he did not have at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2001).  Even if PTSD and the right thigh disability were deemed to be of common etiology and considered as a single disability for the purpose of TDIU, the schedular criteria still would not have been met prior to May 27, 1998.  Id. 
 
Therefore, the remaining issue is whether prior to May 27, 1998, the veteran was unemployable by reason of his service-connected disabilities even though he failed to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Although in his June 1999 formal claim for TDIU he reported that his right thigh disorder along with PTSD prevented him from securing or following any substantially gainful occupation, the evidence does not support that contention.  In fact, the veteran initially claimed that his employment problems at the Post Office were related to a back disability, not a right thigh disorder, and although he has been treated by VA for numerous disorders including low back pain and hypertension, the VA medical records dont support a right thigh disorder of the severity the veteran alleges.   

The evidence shows that the veteran has a nonservice-connected personality disorder in addition to PTSD.  As for PTSD, the medical evidence discussed above does not show that PTSD, when considered along with the other service-connected disabilities, prevented the veteran from working prior to May 27, 1998.  Additionally, the Board gives great weight to the February 1995 opinion of three VA psychiatrists and Dr. Millers notations from 1995 and 1996 that the PTSD was at most moderately symptomatic.  

In light of the above, the Board concludes that the preponderance of the credible and probative evidence is against a finding that prior to May 27, 1998, the veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  Accordingly, consideration of TDIU prior to May 27, 1998, on an extra-schedular basis is not warranted and the claim for effective date prior to May 27, 1998, for the grant of TDIU is denied.


ORDER

The claim of clear and unmistakable error in the May 1999 rating decision that assigned an effective date of May 27, 1998, for a 70 percent disability rating for post-traumatic stress disorder is denied.

An effective date prior to May 27, 1998, for the grant of a total disability rating based on individual unemployability due to service-connected disability is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.
  
